Case 20-01005 Doc 1-2 Filed 04/27/20 Entered 04/27/20 11:38:41 Desc Exhibit
           Small Business Administration Correspondence Page 1 of 3




                               EXHIBIT B
           Case 20-01005 Doc 1-2 Filed 04/27/20 Entered 04/27/20 11:38:41 Desc Exhibit
                      Small Business Administration Correspondence Page 2 of 3

Andrew C. Helman

From:                                        Jeremy R. Fischer <JFischer@dwmlaw.com>
Sent:                                        Thursday, April 9, 2020 9:23 AM
To:                                          Andrew C. Helman
Subject:                                     FW: Penobscot Valley Hospital -- ETRAN HELP


Andrew,

Please see below. The SBA has effectively declined Penobscot Valley Hospital’s application and instructed Machias
Savings not to upload it to the ETRAN system because PVH is ineligible.

Jeremy

Jeremy R. Fischer
Attorney
207.253.0569 Direct
JFischer@dwmlaw.com
84 Marginal Way, Suite 600, Portland, ME 04101-2480
800.727.1941 | 207.772.3627 Fax | dwmlaw.com




The information transmitted herein is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged
material. Unintended transmission shall not constitute waiver of any privilege, including, without limitation, the attorney-client privilege if applicable. Any
review, retransmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the
intended recipient is prohibited. If you received this in error, please contact the sender and delete the e-mail and any attachments from any computer.




From: Sturgeon, Diane L. <Diane.Sturgeon@sba.gov>
Sent: Wednesday, April 08, 2020 3:56 PM
Subject: RE: Penobscot Valley Hospital -- ETRAN HELP


You are correct. If a business answers yes to that question they are ineligible, so they have declared themselves
ineligible. I also think their employment number is off. It’s not FTE --- it’s employees & I doubt they have a .4 person
working for them…

Diane L. Sturgeon
Deputy District Director
Maine District Office
U.S. Small Business Administration
(207) 622-8286
Cell (207) 632-0754
diane.sturgeon@sba.gov



                                                                               1
         Case 20-01005 Doc 1-2 Filed 04/27/20 Entered 04/27/20 11:38:41 Desc Exhibit
                    Small Business Administration Correspondence Page 3 of 3




Home Page |Twitter | Instagram | Facebook | YouTube | LinkedIn | Email Alerts

Small Business Clients: Please take a few moments to tell us how we are doing at www.sba.gov/feedback




Sent: Wednesday, April 8, 2020 1:57 PM
To: Sturgeon, Diane L. <Diane.Sturgeon@sba.gov>
Subject: FW: Penobscot Valley Hospital -- ETRAN HELP


CAUTION - The sender of this message is external to the SBA network. Please use care when clicking on links
and responding with sensitive information. Send suspicious email to spam@sba.gov.

Hi Diane,

Please look at the attached application. From everything that I know, we shouldn’t proceed entering this into
ETRAN because the customer is ineligible based on how question 1 was answered. Let me know how to
proceed with this one.



               Sandra




MSBMailGate.MachiasSavings.com made the following annotations
---------------------------------------------------------------------
The information contained in this e-mail (including attachments) is intended for the recipients specified in the
message and may be privileged, confidential, proprietary, or otherwise protected from use or disclosure and
should be treated as a confidential Machias Savings Bank communication. If you are not the intended recipient,
any use, distribution, printing, copying or action in reliance on the contents of this email is prohibited. If you
received this email in error, please immediately delete it from your systems and notify the sender. Thank you.

---------------------------------------------------------------------




This email has been scanned for spam and viruses by Proofpoint Essentials. Click here to report this email as
spam.


                                                                   2
